United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lawrenceville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1813
Issued: April 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 28, 2019 appellant, through counsel, filed a timely appeal from a May 23, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability during
the period June 26 through August 31, 2018, causally related to her accepted July 7, 2016
employment injury.
FACTUAL HISTORY
On July 7, 2016 appellant, then a 61-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she sustained a thumb injury when the contents of a package
shifted and jammed her thumb while in the performance of duty. On the reverse side of the claim
form, the employing establishment indicated that she did not stop work.
On September 14, 2016 OWCP accepted appellant’s claim for sprain of the interphalangeal
joint of the right thumb. On November 1, 2016 appellant underwent authorized carpometacarpal
arthroplasty with tendon transfer and reconstruction of the first metacarpocarpal (MCP) joint of
the right hand, which was performed by Dr. Neil J. Negrin, an attending Board-certified orthopedic
surgeon.3
Appellant returned to full-time modified-duty work on January 23, 2017.
OWCP subsequently received additional medical evidence from Dr. Negrin. In a May 15,
2018 letter, a May 21, 2018 follow-up visit note, and a May 21, 2018 duty status report (Form
CA-17), Dr. Negrin indicated that when appellant returned to work following a two-to-three-week
vacation, her work activities caused recurrent discomfort. He advised that she had reached
maximum medical improvement (MMI). Additionally, Dr. Negrin noted that appellant had
permanent restrictions which included no lifting, pushing, or pulling more than five pounds, and
no repetitive work. He discharged her from his care.
In July 2018 appellant filed wage-loss compensation claims (Form CA-7) seeking
compensation for leave without pay (LWOP) from June 26 through July 6 and July 9
through 20, 2018. No medical evidence accompanied her claims.
On July 19, 2018 the employing establishment offered appellant a full-time modified rural
carrier position based on the work restrictions set forth by Dr. Negrin. The duties of the position
involved bin verification, issuing scanners weighing less than five pounds, scanning labels for
inbound/outbound dispatch, and printing assigned mail transport equipment placards. The
physical requirements of the mostly sedentary position included sitting and standing as needed,
using handheld scanners weighing less than five pounds, and no lifting, pulling, or pushing more
than five pounds, and no simple grasping and fine manipulation. Appellant did not perform the
offered job.

3

The Board notes that, it appears Dr. Negrin inadvertently indicated in his November 1, 2016 operative report, that
he performed arthroplasty surgery on the first MCP joint on appellant’s left hand rather than her right hand as the
remainder of his reports only referenced her right thumb conditions.

2

OWCP, in an August 3, 2018 development letter, requested that appellant submit medical
evidence to establish that she was unable to perform the offered light-/limited-duty assignment
during the periods June 26 through July 6, 2018 and July 9 through 20, 2018. It afforded her 30
days to submit the necessary evidence. No additional evidence was received.
In an August 6, 2018 letter, the employing establishment informed OWCP that appellant
had rejected its July 19, 2018 job offer asserting that medical documentation placed her off work
permanently and that she did not have transportation to the duty location. It countered that the
position was well within her restrictions and less than 50 miles from her duty station. The
employing establishment contended that appellant returned to her physician to change her
restrictions to avoid performing the duties of the offered position. It requested that OWCP
determine the suitability of the offered employment position.
The employing establishment submitted an August 1, 2018 attending physician’s report
(Form CA-20) from Dr. Negrin who diagnosed a fractured right thumb and opined that the
diagnosed condition was directly caused by the accepted July 7, 2016 employment incident.
Dr. Negrin noted that appellant was totally disabled from work from October 20, 2016 through
April 10, 2017. He further noted that she was partially disabled from work commencing April 10,
2017 and that she could return to light-duty work on that same date with permanent restrictions of
no lifting more than five pounds, pushing or pulling, and no grasping or use of a handheld scanner.
In August and September 2018, appellant filed several additional Form CA-7 claims for
compensation for LWOP from July 23 through August 3, August 6 through 17, and August 20
through 31, 2018. Again, she did not submit any medical evidence along with her claims.
In an undated letter and note, appellant advised OWCP that she was unable to perform the
offered position given swelling in her hands, pain shooting up her arm, and inflammation caused
by her work injury. She noted that she had filed for retirement.
By decision dated October 5, 2018, OWCP denied appellant’s claims for compensation for
the periods June 26 through July 6 and July 9 through 20, 2018. It noted that she had not responded
to its August 3, 2018 development letter.
On October 22, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
OWCP, in development letters dated November 9, 2018, requested that appellant submit
medical evidence to establish that she was unable to perform the offered light-/limited- duty
assignment during the periods August 6 through 17 and August 20 through 31, 2018. It afforded
her 30 days to submit the necessary evidence. No additional evidence was submitted.
OWCP thereafter received an additional follow-up visit note dated December 3, 2018 from
Dr. Negrin where he reported that appellant had apparently retired or used sick leave as she was
unable to perform duties that exceeded her restrictions. He discussed findings on physical
examination and noted that she should continue her restrictions of lifting, pushing, and pulling no
more than five pounds.

3

By decision dated December 12, 2018, OWCP denied appellant’s claims for LWOP
compensation for the periods August 6 through 17 and August 20 through 31, 2018. It noted that
she had not responded to its November 9, 2018 development letters.
On December 21, 2018 appellant, through counsel, requested a telephonic hearing before
an OWCP hearing representative, which was held on March 19, 2019.
By decision dated May 23, 2019, an OWCP hearing representative affirmed the October 5
and December 18, 2018 decisions.
LEGAL PRECEDENT
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.4 Whether a
particular injury causes an employee to become disabled from work, and the duration of that
disability, are medical issues that must be proven by a preponderance of probative and reliable
medical opinion evidence.5
Under FECA, the term disability means an incapacity because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.6 When, however, the medical
evidence establishes that the residuals or sequelae of an employment injury are such that, from a
medical standpoint, prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for any loss of wages.7
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship.8 The opinion of the physician must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.9

4

See L.F., Docket No. 19-0324 (issued January 2, 2020); T.L., Docket No. 18-0934 (issued May 8, 2019);
Fereidoon Kharabi, 52 ECAB 291, 293 (2001).
5

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

6
Id. at § 10.5(f); see e.g., G.T., Docket No. 18-1369 (issued March 13, 2019); Cheryl L. Decavitch, 50 ECAB
397 (1999).
7

G.T., id.; Merle J. Marceau, 53 ECAB 197 (2001).

8

See S.J., Docket No. 17-0828 (issued December 20, 2017); Kathryn E. DeMarsh, 56 ECAB 677 (2005).

9
C.B., Docket No. 18-0633 (issued November 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish intermittent
disability during the period June 26 through August 31, 2018, causally related to her accepted
July 7, 2016 employment injury.
In support of her claims for compensation, appellant submitted reports from Dr. Negrin
who determined that she reached MMI and provided permanent work restrictions. However, he
did not provide an opinion on whether appellant was disabled from work during the claimed period
due to her accepted employment condition. Accordingly, Dr. Negrin’s reports are of no probative
value and are insufficient to establish appellant’s claim for compensation. 10
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work during the claimed period as a result of the accepted
employment injury.11 Because appellant has not submitted rationalized medical opinion evidence
to establish employment-related intermittent total disability during the period June 26 through
August 31, 2018 as a result of her accepted right thumb condition, the Board finds that she has not
met her burden of proof to establish her claim for disability compensation.
On appeal counsel contends that OWCP’s May 23, 2019 decision is contrary to fact and
law. He has not, however, provided any evidence to support his argument. As explained above,
appellant has not submitted rationalized medical evidence to establish causal relationship between
her claimed disability and the accepted July 7, 2016 employment injury. As such, she has not met
her burden of proof.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish intermittent
disability during the period June 26 through August 31, 2018, causally related to her accepted
July 7, 2016 employment injury.

10

See M.J., Docket No. 19-1287 (issued January 13, 2020); M.M., Docket No. 18-0817 (issued May 17, 2019);
M.C., Docket No. 16-1238 (issued January 26, 2017).
11

Supra note 4.

5

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 14, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

